DETAILED ACTION

       Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to because in Fig. 1, at the top of the figure, should the (rest) angles “Oa”, “Ob”, etc. instead be the “Ɵ” symbol (see paragraph [0021])?
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reference characters “(P)”, “(M)” and “B” as shown in Fig. 2 are not referred to in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: central vertical axis (V) (Paragraphs [0017] and [0021]).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	The disclosure is objected to because of the following informalities:
	Paragraph [0027], should the numerals under column “Deformation D (po)” include decimals instead of commas?
	Paragraph [0028], line 9, should “0,25” instead read – 0.25 --?
Appropriate correction is required.

Claim Objections
6.	Claim 5 is objected to because of the following informalities:
	Claim 5, line 3, please correct “moist”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,402,590 (hereinafter Larson).
As for claim 1, the patent to Larson discloses in Figs. 1-4, for example, a push broom head 30 (col. 4, lines 8-10), comprising: a base 10, the base comprising a leading edge 16 and a trailing edge 17 separated by a width of said base 10; and tufts of bristles 32 extending from a surface of the base; wherein said tufts of bristles 32 are arranged in rows of bristles of decreasing stiffness from said leading edge 16 to said trailing edge 17 of the base 10 (col. 4, lines 20-56).
	As for claim 8, wherein the bristles of said leading rows amount for about 1/3 of a number of tufts of the broom head (col. 4, lines 48-56).
	To avoid a redundant rejection, claim 9 is rejected similarly as claim 1 above (Figs. 2 and 3 show the base 10 width between the leading edge 16 and trailing edge 17).
	
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 2-5, 7 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Larson.
	As for claim 2 reciting wherein said rows of bristles of decreasing stiffness from said leading edge to said trailing edge comprise leading rows and trailing rows, a ratio of the rigidity of the bristles of the leading rows over the rigidity of the bristles of the trailing rows being selected in a range between 
	As for claims 3 and 12 reciting wherein said tufts of bristles comprise bristles in any one of : PE, PET, PP, PVC and a combination thereof, such materials are well known bristle materials and well within the capabilities of one skilled in the art and obvious to select for durability purposes and/or enable mass production.
	As for claim 4, comprising, arranged in rows of bristles of decreasing stiffness from said leading edge to said trailing edge of the base: at least two leading rows, said at least two leading rows 22a, 22b (Fig. 1) being offset (staggered) along a length of the base 10 (col. 3, lines 48-67); and a trailing row 22f. As for a ratio of the rigidity of the bristles of the leading rows over the rigidity of the bristles of the trailing row being selected in a range between 10 and 20, Larson already acknowledges and discloses, for example, that generally, the “stiffness” exhibited by a particular type of bristle fiber is the net resultant of the rigidity of the fiber which is primarily altered by changing its diameter divided by the unsupported length of the fiber and gives some numerical examples of the stiffness of fibers (col. 4, lines 39-47) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Claim 16 is rejected similarly as claim 4 above.
	As for claim 5 reciting wherein said rows of bristles of decreasing stiffness from said leading edge to said trailing edge comprise leading rows, middle rows and trailing rows, the bristles of the leading rows having a rest angle of at most 10°, the bristles of said middle rows having a rest angle of 
As for claim 7 reciting wherein said rows of bristles of decreasing stiffness from said leading edge to said trailing edge comprise leading rows, middle rows and trailing rows, said push broom head further comprising additional tufts of bristles between the middle rows and the trailing rows, said additional tufts of bristles having a stiffness smaller than the stiffness of the bristles of the trailing rows, Larson already acknowledges and discloses, for example, that generally, the “stiffness” exhibited by a particular type of bristle fiber is the net resultant of the rigidity of the fiber which is primarily altered by changing its diameter divided by the unsupported length of the fiber and gives some numerical examples of the stiffness of fibers (col. 4, lines 39-47). Further, Larson acknowledges and discloses that the present invention is not limited to a specific number or combination of rows of tufts 32A and 32B and that for instance, if desired for a particular application, the broom head 30 may include additional rows of different types of bristles (depends on particular application). Accordingly, given such teachings, it would be well within the level of ordinary skill to select an appropriate or optimum stiffness for certain rows of bristles depending on the particular sweeping operation at hand. Claims 13, 14, 17 and 20 are rejected along the same lines of reasoning of claim 7 above.
	To avoid a redundant rejection, method claim 15 is rejected similarly as claims 1 and 2 above.
	As for claim 18, further securing a handle 62 on the base 10 (reference Fig. 7).
	As for claim 19, comprising securing, from the leading edge to the trailing edge, at least two leading rows 22a, 22b and a trailing row 22f, wherein the bristles of said leading rows amount for about 1/3 of a number of tufts of the broom head (Fig. 1; col. 4, lines 48-56).
6 is rejected under 35 U.S.C. 103 as being unpatentable over Larson in view of US Patent Application Publication US 2005/0285439 (hereinafter Kubaitis).
	Larson discloses all of the recited subject matter as previously recited above with the exception of the bristles of the trailing rows are flagged. Kubaitis teaches in Figs. 1, 4A and 4b, for example, a broom 11 having flagged bristles 13 (paragraph [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larson’s bristles such that rows or trailing rows are flagged as suggested by Kubaitis for improved sweeping effectiveness.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Weaver, Lay, Dietsche, Middleton and Grabowski are pertinent to brushes with varying bristle stiffness arrangements.


15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723